Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froeber (DE102013107173A1), referring to the English translation dated 11/01/2022, in view of Zhao (CN205417094U), referring to the English translation dated 11/01/2022, and Uhlenbusch (US20160288625A1).
	Regarding claim 1, Froeber teaches a method of manufacturing a vane assembly for an air vent, the method comprising: 
molding an intermediate member in a molding die (The decorative element 14 is produced in an injection molding process) [0033], the intermediate member comprising a head portion (area of decorative element 14 shown by ref. no. 14 on fig. 7) and a stem portion extending distally from the head portion (connecting part 16), the stem portion defining a gate for the molding (flat edge adjacent to free space 44 configured to be gate), the intermediate member consisting of an unreinforced polymer material (the decorative element can consist of acrylonitrile butadiene styrene (ABS) or acrylonitrile butadiene styrene/polycarbonate (ABS/PC)) [0017]
after molding the vane body over the stem portion of the intermediate member, securing a facia to the head portion of the intermediate member to form the vane assembly (chromium coating 46)
Froeber does not teach
subsequently molding a vane body over the stem portion of the intermediate member in the molding die (Froeber teaches “The decorative element 14 is produced in an injection molding process” [0033] and “The fin body 12 is also manufactured in an injection molding process” [0035] but does not explicitly teach molding the fin body 12 over the decorative element 14)
the vane body comprising a reinforced polymer material (Froeber teaches “the lamellar body of polyamide” [0017] but does not explicitly teach the material being reinforced)
Zhao teaches
subsequently molding a vane body over the stem portion of the intermediate member in the molding die (the plating edge strip is embedded in the injection mold of the blade plate, and the double injection molding is performed) [0031]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the injection molding process taught in Zhao to Froeber, “so that the plating edge strip and the blade plate are integrated, so that the surface is flat, without gaps and convex edges”. [0031]
Uhlenbusch teaches
the vane body comprising a reinforced polymer material (the front region 2 consists of polyamide or polyarylamide mixed with short fibres, the fibres being carbon fibres, metal thread lengths or fibres of plastic with roughened surface, glassfibres or metal threads) [0047]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the reinforced polyamide material taught in Uhlenbusch to Froeber, as modified, in order to provide a blade that is more likely to maintain its structure throughout its use.

Regarding claim 2, Froeber, as modified, teaches the method according to claim 1, 
wherein the vane body is reinforced with glass fibers (as mentioned regarding claim 1, Uhlenbusch teaches “glassfibres” as a means for reinforcing the polyamide)

Regarding claim 6, Froeber, as modified, teaches the method according to claim 1, 
wherein the stem portion of the intermediate member defines a tapered profile (as shown on fig. 7, the connecting part 16 tapers from the decorative element 14 side to the free space 44 side)

Regarding claim 7, Froeber, as modified, teaches the method according to claim 1, 
wherein the facia covers a portion of the head portion (as shown on fig. 3 and 7, chromium coating 46 covers the surface 34 of decorative element 14)

Regarding claim 8, Froeber, as modified, teaches the method according to claim 1, 
wherein the facia covers an entirety of the head portion (as shown on fig. 3 and 7, chromium coating 46 covers the entirety surface 34 of decorative element 14)
Regarding claim 9, Froeber, as modified, does not teach the method according to claim 1, 
wherein the vane body is molecularly bonded to the intermediate member after the subsequent molding 
Zhao teaches
wherein the vane body is molecularly bonded to the intermediate member after the subsequent molding (In the processing of the air outlet blades with bright strips, the electroplated strips are first injection molded and the surface strips are plated. In order to make the plating strip and the blade plate injection-bonded, the plated strip is provided with a surface connecting the teeth and the connecting tooth portion is not plated with a metal film) [0030]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the molding system taught in Zhao to Froeber, in order to ensure that the two pieces do not separate from one another while in operation.

Regarding claim 10, Froeber teaches a vane assembly for an air vent manufactured according to a method of: 
molding an intermediate member in a molding die (The decorative element 14 is produced in an injection molding process) [0033], the intermediate member comprising a head portion (area of decorative element 14 shown by ref. no. 14 on fig. 7) and a stem portion extending distally from the head portion (connecting part 16), the stem portion defining a gate for the molding (flat edge adjacent to free space 44 configured to be gate)
after molding the vane body over the stem portion of the intermediate member, securing a facia to the head portion of the intermediate member to form the vane assembly (chromium coating 46)
Froeber does not teach
subsequently molding a vane body over the stem portion of the intermediate member in the molding die (Froeber teaches “The decorative element 14 is produced in an injection molding process” [0033] and “The fin body 12 is also manufactured in an injection molding process” [0035] but does not explicitly teach molding the fin body 12 over the decorative element 14)
wherein the vane body is molecularly bonded to the intermediate member after the subsequent molding
Zhao teaches
subsequently molding a vane body over the stem portion of the intermediate member in the molding die (the plating edge strip is embedded in the injection mold of the blade plate, and the double injection molding is performed) [0031]
wherein the vane body is molecularly bonded to the intermediate member after the subsequent molding (In the processing of the air outlet blades with bright strips, the electroplated strips are first injection molded and the surface strips are plated. In order to make the plating strip and the blade plate injection-bonded, the plated strip is provided with a surface connecting the teeth and the connecting tooth portion is not plated with a metal film) [0030]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the injection molding process taught in Zhao to Froeber, “so that the plating edge strip and the blade plate are integrated, so that the surface is flat, without gaps and convex edges”. [0031]

Regarding claim 11, Froeber, as modified, does not teach the vane assembly according to claim 10, 
wherein the vane body is reinforced with glass fibers
Uhlenbusch teaches
wherein the vane body is reinforced with glass fibers (the front region 2 consists of polyamide or polyarylamide mixed with short fibres, the fibres being carbon fibres, metal thread lengths or fibres of plastic with roughened surface, glassfibres or metal threads) [0047]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the reinforced polyamide material taught in Uhlenbusch to Froeber, as modified, in order to provide a blade that is more likely to maintain its structure throughout its use.

Regarding claim 12, Froeber, as modified, teaches the vane assembly according to claim 10, 
wherein the intermediate member consists of an unreinforced polymer material (the decorative element can consist of acrylonitrile butadiene styrene (ABS) or acrylonitrile butadiene styrene/polycarbonate (ABS/PC)) [0017]

Regarding claim 14, Froeber, as modified, teaches the vane assembly according to claim 10, 
wherein the facia covers a portion of the head portion (as shown on fig. 3 and 7, chromium coating 46 covers the surface 34 of decorative element 14)

Regarding claim 15, Froeber, as modified, teaches the vane assembly according to claim 10, 
wherein the facia covers an entirety of the head portion (as shown on fig. 3 and 7, chromium coating 46 covers the entirety surface 34 of decorative element 14)

Regarding claim 16, Froeber teaches a vane assembly for an air vent manufactured according to a method of: 
molding an intermediate member in a molding die (The decorative element 14 is produced in an injection molding process) [0033], the intermediate member comprising a head portion (area of decorative element 14 shown by ref. no. 14 on fig. 7) and a stem portion extending distally from the head portion (connecting part 16), the stem portion defining a gate for the molding (flat edge adjacent to free space 44 configured to be gate), the intermediate member consisting of an unreinforced polymer material (the decorative element can consist of acrylonitrile butadiene styrene (ABS) or acrylonitrile butadiene styrene/polycarbonate (ABS/PC)) [0017]
after molding the vane body over the stem portion of the intermediate member, securing a facia to the head portion of the intermediate member to form the vane assembly (chromium coating 46)
Froeber does not teach
subsequently molding a vane body over the stem portion of the intermediate member in the molding die (Froeber teaches “The decorative element 14 is produced in an injection molding process” [0033] and “The fin body 12 is also manufactured in an injection molding process” [0035] but does not explicitly teach molding the fin body 12 over the decorative element 14)
the vane body comprising a reinforced polymer material 
Zhao teaches
subsequently molding a vane body over the stem portion of the intermediate member in the molding die (the plating edge strip is embedded in the injection mold of the blade plate, and the double injection molding is performed) [0031]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the injection molding process taught in Zhao to Froeber, “so that the plating edge strip and the blade plate are integrated, so that the surface is flat, without gaps and convex edges”. [0031]
Uhlenbusch teaches
the vane body comprising a reinforced polymer material (the front region 2 consists of polyamide or polyarylamide mixed with short fibres, the fibres being carbon fibres, metal thread lengths or fibres of plastic with roughened surface, glassfibres or metal threads) [0047]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the reinforced polyamide material taught in Uhlenbusch to Froeber, as modified, in order to provide a blade that is more likely to maintain its structure throughout its use.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froeber (DE102013107173A1), referring to the English translation dated 11/01/2022, in view of Zhao (CN205417094U), referring to the English translation dated 11/01/2022, and Uhlenbusch (US20160288625A1), in further view of Josephy (US2003008068A1).
Regarding claim 3, Froeber, as modified, does not teach the method according to claim 1, 
wherein the facia comprises a layered film comprising an adhesive layer, a polymer layer adjacent to the adhesive layer, a metal flake layer adjacent to the polymer layer, and a protective layer adjacent to the metal flake layer, wherein the adhesive layer is secured to the head portion of the intermediate member (while Froeber teaches a “chromium coating 46 can also be provided with a protective lacquer”, it does not explicitly teach an adhesive layer and polymer layer)
Josephy teaches
wherein the facia comprises a layered film (as shown in fig. 4) comprising an adhesive layer (“release” layer; The release material also is metalizable and also requires sufficient adhesion to enable stack build-up) [0046], a polymer layer adjacent to the adhesive layer (the first protective coating source 46 for applying a protective layer to the release coat… the protective material can be a thin layer of radiation cured polymer) [0031], a metal flake layer adjacent to the polymer layer (A number of metals or inorganic compounds can be deposited as a thin film interleaved by other materials and release layers so they can be later separated into thin metallic flakes. In addition to aluminum, such materials include copper, silver, chromium) [0032], and a protective layer adjacent to the metal flake layer (second protective coating as shown in fig. 4), wherein the adhesive layer is secured to the head portion of the intermediate member (release layer disposed on plastic carrier sheet)
While Froeber, as modified, does not teach the process of the layered facia (“The coating of plastic parts, for example with a chromium coating 46, is sufficiently well known, so that the method is not described in detail for this purpose” [0049]), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the layered method taught in Josephy to Froeber in order to effectively apply the decorative metallic layer to the vane assembly.

Regarding claim 13, Froeber, as modified, does not teach the vane assembly according to claim 10, 
wherein the facia comprises a layered film comprising an adhesive layer, a polymer layer adjacent to the adhesive layer, a metal flake layer adjacent to the polymer layer, and a protective layer adjacent to the metal flake layer, wherein the adhesive layer is secured to the head portion of the intermediate member
Josephy teaches
wherein the facia comprises a layered film (as shown in fig. 4) comprising an adhesive layer (“release” layer; The release material also is metalizable and also requires sufficient adhesion to enable stack build-up) [0046], a polymer layer adjacent to the adhesive layer (the first protective coating source 46 for applying a protective layer to the release coat… the protective material can be a thin layer of radiation cured polymer) [0031], a metal flake layer adjacent to the polymer layer (A number of metals or inorganic compounds can be deposited as a thin film interleaved by other materials and release layers so they can be later separated into thin metallic flakes. In addition to aluminum, such materials include copper, silver, chromium) [0032], and a protective layer adjacent to the metal flake layer (second protective coating as shown in fig. 4), wherein the adhesive layer is secured to the head portion of the intermediate member (release layer disposed on plastic carrier sheet)
While Froeber, as modified, does not teach the process of the layered facia (“The coating of plastic parts, for example with a chromium coating 46, is sufficiently well known, so that the method is not described in detail for this purpose” [0049]), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the layered method taught in Josephy to Froeber in order to effectively apply the decorative metallic layer to the vane assembly.

Claim(s) 4-5 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froeber (DE102013107173A1), referring to the English translation dated 11/01/2022, in view of Zhao (CN205417094U), referring to the English translation dated 11/01/2022, and Uhlenbusch (US20160288625A1), in further view of Haijun (CN203464453U), referring to the English translation dated 11/01/2022.
Regarding claim 4, Froeber, as modified,  does not teach the method according to claim 1, 
wherein at least one of the vane body and the intermediate member comprises at least one mechanical interlock configured to secure the vane body to the intermediate member
Haijun teaches
wherein at least one of the vane body and the intermediate member comprises at least one mechanical interlock configured to secure the vane body to the intermediate member (fitting groove 23 of decorative strip 2 and projection 12 of horizontal blade frame 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fitting groove 23 and projection 12 to the assembly of Froeber in order to ensure the decorative element 14 and lamellar body 12 are secured relative to one another.

Regarding claim 5, Froeber, as modified, teaches the method according to claim 4, 
wherein the mechanical interlock comprises a tab (projection 12) and a groove (fitting groove 23)

Regarding claim 17, Froeber, as modified, does not teach the vane assembly according to claim 16, 
wherein at least one of the vane body and the intermediate member comprises at least one mechanical interlock configured to secure the vane body to the intermediate member	
Haijun teaches
wherein at least one of the vane body and the intermediate member comprises at least one mechanical interlock configured to secure the vane body to the intermediate member (fitting groove 23 of decorative strip 2 and projection 12 of horizontal blade frame 1)	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fitting groove 23 and projection 12 to the assembly of Froeber in order to ensure the decorative element 14 and lamellar body 12 are secured relative to one another.

Regarding claim 18, Froeber, as modified, teaches the vane assembly according to claim 17, 
wherein the mechanical interlock comprises a tab (projection 12) and a groove (fitting groove 23)

Regarding claim 19, Froeber, as modified, teaches the vane assembly according to claim 17, 
wherein the facia covers a portion of the head portion (as shown on fig. 3 and 7, chromium coating 46 covers the surface 34 of decorative element 14)

Regarding claim 20, Froeber, as modified, teaches the vane assembly according to claim 17, 
wherein the facia covers an entirety of the head portion (as shown on fig. 3 and 7, chromium coating 46 covers the entirety surface 34 of decorative element 14)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762